Darke App. No. 97CA1432. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue certified at pages 3 — 4 of the court of appeals’ Decision and Final Judgment Entry rendered March 3,1998:
“Do the provisions of R.C. 3937.18 apply to a policy of primary insurance which provides coverage for claims of liability arising out of the use of hired or non-owned automobiles, but is not issued for delivery with respect to some particular motor vehicle?”
The conflict case is Mauler v. Westfield Ins. Co. (Sept. 28, 1989), Franklin App. Nos. 88AP-914 and 88AP-915, unreported, 1989 WL 112342.
F.E. Sweeney, J., dissents.